Citation Nr: 1722084	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-22 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left eye disability. 

2.  Entitlement to a compensable rating for a right eye disability.

3.  Entitlement to a compensable rating for parotid mass excision residual scar.

4.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active air service from June 1973 to March 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his July 2013 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in December 2016, but failed to report without explanation.  Therefore, the Veteran's hearing request is deemed to have been withdrawn.

The issue of entitlement to an initial rating in excess of 10 percent for a lumbar spine disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A left eye disability is not etiologically related to the Veteran's active service.  

2.  The Veteran's right eye disability is not manifested by visual impairment, disfigurement, or conjunctivitis.

3.  The Veteran's parotid mass excision residual scar is not manifested by any characteristics of disfigurement, is not painful or unstable, and does not cause any disabling effects.





CONCLUSIONS OF LAW

1.  A left eye disability was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for an initial compensable rating for a right eye disability have not been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 4.7, 4.79, Diagnostic Codes 6018, 6034, 6061-6066, 6080, 6081 (2016).  

3.  The criteria for an initial compensable rating for a parotid mass excision residual scar have not been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 7804, 7805 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges that a VA medical examination or medical opinion has not been obtained in response to the claim of entitlement to service connection for a left eye disability.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159 (c)(4) (2014); Charles v. Principi, 16 Vet. App. 370 (2002).

There is no competent evidence of record indicating that the Veteran has a left eye disability related to active service. Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion is warranted.


Entitlement to Service Connection for a Left Eye Disability

The Veteran asserts that he has a left eye disability that is related to his active service.

Service treatment records (STRs) are silent for treatment for a left eye disability while in active service.  The Veteran was seen on several occasions for issues with his right eye, but there is no indication from the STRs that the Veteran reported left eye problems on those occasions.  Periodic examinations in August 1977 and July 1981 showed the Veteran's eye and ophthalmoscopic examinations to be normal.  In March 1985, the Veteran was afforded a separation examination.  At that time, the Veteran reported that he had experienced occasional left eye irritation since 1975.  There is no indication from the examination report that the Veteran had left eye problems at that time.  Further, the Veteran's eye and ophthalmoscopic examination were normal and his distance and near vision in the left eye were noted to be 20/20.  The Board notes that the Veteran was noted to have a right eye pterygium during active service, but there is no indication from the record that he had the same issue in his left eye while in active service.  

Review of the post-service medical evidence of record indicates that the Veteran has received treatment from Dr. R.S. and at the VA Medical Center for various disabilities.  A review of Dr. R.S.'s treatment notes of record shows that in April 1994, the Veteran complained of pterygia, noting that his eyes were red and felt irritated all the time and that he wanted the pterygia removed.  In June 1994, the Veteran had his pterygia surgically removed. While the Veteran subsequently identified a red spot that would not go away, the pytergia did not re-emerge.  A review of the VA Medical Center treatment notes of record shows that in an optometry examination conducted in October 2010, the Veteran complained of constant tearing, sandy feeling, burning, and a foreign body sensation in both of his eyes; however, in a December 2011 eye examination, the Veteran had no visual or ocular complaints.  There is no indication from the treatment notes of record that the Veteran has reported that any current left eye complaints were related to his active service.

At a June 2010 VA examination, the Veteran reported burning or stinging in his left eye. He denied a history of left eye trauma.  The examiner noted that there was no evidence of any residual compromise from the Veteran's pterygium as there had been no reccurrence and the Veteran's visual acuity was nearly perfect.  The examiner found that it was less likely that a left eye disability was caused by or a result of an in-service injury as there was no residual compromise of the Veteran's prior episode of pterygium.  .

The June 2010 VA examination and opinion report is adequate because the examiner discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, as the Veteran has not submitted any contrary medical opinion, the VA opinion is the most probative evidence of record.  

While the Veteran is competent to report symptoms such as eye irritation, he is not competent to provide a diagnosis of pterygium or an opinion linking that diagnosis to his active service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis or an etiology opinion in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a left eye disability is not warranted.  38 U.S.C. §5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Entitlement to an Increased Rating for a Right Eye Disability

The Veteran has asserted that he should have a higher rating for his right eye disability as his disability is more severe than the currently assigned noncompensable rating accounts for.  Specifically, the Veteran has reported that he should be compensated for his eye disability as it had required surgery during active service.

At a June 2010 VA examination, the Veteran reported that he experienced right eye burning and itching.   He denied a history of right eye trauma or neoplasms, and there was no history of incapacitating episodes resulting from eye disease.  Upon physical examination, funduscopic examination was normal, there were no visual field defects, and diploplia was not present.  The Veteran's right eye best corrected distance vision was 20/20-2, and his right eye best corrected near vision was 20/20.  Slit lamp findings were normal.  There were no physical findings of abnormal accomodation, abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of eye injury, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.  The examiner noted that there was no evidence of any residual compromise from the Veteran's pterygium as there had been no reccurrence and the Veteran's visual acuity was nearly perfect.

A review of the record shows that the Veteran receives treatment at a local VA medical facility, as well as from private treatment providers.  A review of treatment notes of record shows that following the Veteran's 1985 pterygium removal surgery, the Veteran's pterygium recurred in 1988 and was subsequently removed in 1994.  There have been no reports of additional recurrences since that time.  Further, there is no indication from the treatment records that the Veteran experiences any symptoms that are worse than those reported at his June 2010 VA examination.  

The Board finds that the Veteran is not entitled to an initial compensable rating for right eye pterygium.  In this regard, there is no indication from the record that the Veteran has visual impairment, disfigurement, or any symptoms of conjunctivitis.  In fact, as a whole, the Veteran's June 2010 VA eye examination was normal and revealed nearly perfect visual acuity.  The examiner specifically noted that there were no residual symptoms from the Veteran's pterygium.  Therefore, a compensable rating for the Veteran's right eye disability is not warranted at this time.  38 C.F.R. §4.79, Diagnostic Codes 6018, 6034, 6061-6066, 6080, 6081 (2016).  


Entitlement to an Increased Rating for a Parotid Mass Excision Residual Scar 

The Veteran has asserted that he should have a higher rating for his parotid mass excision residual scar, as the disability is more severe than the currently assigned noncompensable rating accounts for.  

At a June 2010 VA examination, the Veteran informed the examiner that he had a scar as a result of a parotid mass excision that took place in 1980 while he was in active service.  Upon physical examination, the examiner found the Veteran to have a 7 centimeter (cm) 0.1 cm linear scar below his right ear that was well-healed.  The scar was not painful and there were no signs of skin breakdown.  The scar was superficial and there was no inflammation, edema, or keloid formation.  There was no hypo- or hyper-pigmentation and the skin was not indurated or inflexible.  The scar's contour was not elevated or depressed and the scar was not adherent to underlying tissue.  The examiner noted that there were no other disabling effects of the scar.  The examiner also noted that there was no gross distortion or asymmetry of any feature or paired set of features of the head, face, or neck.  The examiner noted that the Veteran's scar did not impact his ability to work.

As noted above, the Veteran received treatment at the VA Medical Center and from private providers for various disabilities.  However, there is no indication from the treatment notes of record that the Veteran has made complaints about his parotid mass excision residual scar that are different than those reported at his June 2010 VA examination.  

The Board finds that the Veteran is not entitled to a compensable rating for his parotid mass excision residual scar.  In this regard, there is no indication that any of the eight characteristics of disfigurement are present.   The scar is less than 5 inches (13 cm.) long and 0.25 inches (0. cm.) wide, the surface contour of his scar was not elevated or depressed, the scar was not adherent to underlying tissue, the skin was not hypo- or hyper-pigmented, and the skin was not indurated or inflexible.  There is no indication from the record that the Veteran's skin texture was abnormal or that there was underlying soft tissue loss.  Additionally, the scar is not painful or unstable and the June 2010 VA examiner specifically noted that it did not cause any additional functional impairment.  Therefore, a compensable rating for the parotid mass excision residual scar is not warranted.  38 C.F.R. §4.118, Diagnostic Codes 7800, 7804, 7805 (2016).   


ORDER

Entitlement to service connection for a left eye disability is denied.

Entitlement to an initial compensable rating for a right eye disability is denied.

Entitlement to an initial compensable rating for a parotid mass excision residual scar is denied.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided. 

A review of the record shows that the Veteran was last afforded a VA examination of his spine in August 2010.  The Board notes that VA examinations for musculoskeletal disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. §4.59 (2016).  

The Board has reviewed the August 2010 VA examination report and concludes that the findings do not meet the requirements of 38 C.F.R. §4.59 pursuant to Correia.  Specifically, the examination of the lumbar spine does not reflect joint testing for pain on passive motion or in weight or non-weight bearing.  Therefore, the Board finds that further examination is necessary. 

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records not already of record in the claims file.  

2. Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his service-connected lumbar spine disability.  The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies must be performed.

The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight bearing and non-weight bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, the examiner should clearly explain why that is so.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, or incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.  

3. Then, readjudicate the remaining claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow for appropriate time for response, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


